        ALLACCESS LAW GROUP
 1
        Irene Karbelashvili, State Bar Number 232223
 2      irene@allaccesslawgroup.com
        Irakli Karbelashvili, State Bar Number 302971
 3      irakli@allaccesslawgroup.com
        19 North Second Street, Suite 205
 4
        San Jose, CA 95113
 5      Telephone: (408) 295-0137
        Fax: (408) 295-0142
 6
        Attorneys for JOHN RODGERS, Plaintiff
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
11                                          OAKLAND DIVISION

12
      JOHN RODGERS,                                 )    Case No. 18-cv-05776-HSG
13
                                                    )
14                          Plaintiff,              )
                                                    )    STIPULATION AND ORDER FOR
15    vs.                                           )    LEAVE TO FILE FIRST AMENDED
                                                    )    COMPLAINT
16    DODG CORPORATION                              )
17                                                  )
                            Defendant.              )
18                                                  )
                                                    )
19                                                  )
20                                                  )
                                                    )
21
22
23          IT IS HEREBY STIPULATED, BY AND BETWEEN Plaintiff JOHN RODGERS

24   (“Plaintiff”) and Defendant DODG CORPORATION pursuant to FRCP 15(a)(2) that Plaintiff

25   may filed a First Amended Complaint in order to add ERDENEBAYAR ENKHTAIVAN, an

26   individual dba HEGENBURGER as a defendant to this action (“Tenant”) The parties believe

27   that the Tenant is a necessary party in this action. A True and correct copy of the First Amended

28   Complaint is attached hereto as Exhibit “A”.


     Page 1 of 3
                                         STIPULATION AND ORDER
 1          The parties report that they held a joint site inspection on February 7, 2019 and will file a
 2   stipulation to continue the site inspection deadline under the Court’s scheduling order so that
 3   they have time to explore an early resolution of the matter prior to requesting mediation.
 4
 5
 6      Dated: February 11, 2019                   ___________/s/_______________________
                                                   Irakli Karbelashvili, Attorney for Plaintiff
 7
                                                   JOHN RODGERS
 8
 9      Dated: February 11, 2019                   ___________/s/_______________________
                                                   Terrence Brasch, Attorney for Defendant
10
                                                   DODG CORPORATION
11
12                                          Filer’s Attestation
13   I, Irakli Karbelashvili, hereby attest that I received concurrence from Terrence Brasch, Esq. in
14   the filing of this document.

15                                                 ___________/s/_______________________
                                                   Irakli Karbelashvili
16
17
18
19
20
21
22
23
24
25
26
27
28


     Page 2 of 3
                                      STIPULATION AND ORDER
                                                  ORDER
 1
            Based upon the foregoing Stipulation and good cause appearing, IT IS SO ORDERED.
 2
     Plaintiff shall file the amended complaint as a separate docket entry.
 3
 4          IT IS SO ORDERED.
 5
 6
            Dated: February 15, 2019                      ________________________________
 7                                                        UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Page 3 of 3
                                      STIPULATION AND ORDER
